EXHIBIT 10.3

 

AMENDED AND RESTATED PLEDGE AGREEMENT

 

THIS AMENDED AND RESTATED PLEDGE AGREEMENT (the “Agreement”), dated as of
June 10, 2008, is made and given by WINMARK CORPORATION, a Minnesota corporation
(the “Pledgor”), to LASALLE BANK NATIONAL ASSOCIATION, a national banking
association (the “Secured Party”), for the ratable benefit of the Secured Party
and the Lenders (as defined below).

 

RECITALS

 

A.            The Pledgor, Wirth Business Credit, Inc. a Minnesota corporation
(“WBC”), Winmark Capital Corporation, a Minnesota corporation (“WCC”), Grow Biz
Games, Inc., a Minnesota corporation (“Grow Biz”, and together with the Pledgor,
WBC and WCC, the “Loan Parties”), and the Secured Party have entered into a
Credit Agreement dated as of September 30, 2004 (as amended, the “Existing
Credit Agreement”).

 

B.            The Pledgor is the owner of the equity interests described in
Schedule I hereto (the “Pledged Shares”) issued by the business organizations
named thereon.

 

C.            As a condition precedent to the obligation of the Secured Party to
extend credit accommodations pursuant to the terms of the Existing Credit
Agreement, the Pledgor executed and delivered to the Secured Party a Pledge
Agreement dated as of September 30, 2004 (as amended, the “Existing Pledge
Agreement”).

 

D.            The Loan Parties and the Secured Party have agreed to amend and
restate the Existing Credit Agreement pursuant to the terms and conditions set
forth in that certain Amended and Restated Revolving Credit Agreement of even
date herewith (the “Amended and Restated Credit Agreement”) by and among the
Loan Parties, each lender from time to time party thereto (each a “Lender” and
collectively, the “Lenders”), and the Secured Party, as a Lender and as agent
for the Lenders.

 

E.             It is a condition precedent to the obligations of the Secured
Party and the Lenders to extend credit and certain other accommodations pursuant
to the terms of the Amended and Restated Credit Agreement that this Agreement be
executed and delivered by the Pledgor.

 

F.             The Pledgor finds it advantageous, desirable and in the best
interests of the Pledgor to comply with the requirement that this Agreement be
executed and delivered to the Secured Party.

 

NOW, THEREFORE, in consideration of the premises and in order to induce the
Secured Party and the Lenders to enter into the Amended and Restated Credit
Agreement and to extend credit and certain other accommodations to the Pledgor
thereunder, the Pledgor hereby agrees with the Secured Party, for the ratable
benefit of the Secured Party and the Lenders, as follows:


 

--------------------------------------------------------------------------------



 


SECTION 1.       DEFINED TERMS.

 


1(A)    AS USED IN THIS AGREEMENT, THE FOLLOWING TERMS SHALL HAVE THE MEANINGS
INDICATED:

 

“Collateral”:  As defined in Section 2.

 

“Event of Default”:  As defined in Section 11.

 

“Lien”:  Any security interest, mortgage, pledge, lien, charge, encumbrance,
title retention agreement or analogous instrument or device (including the
interest of the lessors under capitalized leases), in, of or on any assets or
properties of the Person referred to.

 

“Obligations”:  (a) All indebtedness, liabilities and obligations of the Loan
Parties to the Secured Party and the Lenders of every kind, nature or
description under the Amended and Restated Credit Agreement, including the Loan
Parties’ obligation on any promissory note or notes issued under the Amended and
Restated Credit Agreement and any note or notes hereafter issued in substitution
or replacement thereof, and (b) all liabilities of the Pledgor under this
Agreement, in all of the foregoing cases whether due or to become due, and
whether now existing or hereafter arising or incurred.

 

“Person”:  Any individual, corporation, partnership, limited partnership,
limited liability company, joint venture, firm, association, trust,
unincorporated organization, government or governmental agency or political
subdivision or any other entity, whether acting in an individual, fiduciary or
other capacity.

 

“Pledged Shares”:  As defined in Recital B above.

 

“Security Interest”:  As defined in Section 2.


 


1(B)         TERMS DEFINED IN UNIFORM COMMERCIAL CODE.  ALL OTHER TERMS USED IN
THIS AGREEMENT THAT ARE NOT SPECIFICALLY DEFINED HEREIN OR THE DEFINITIONS OF
WHICH ARE NOT INCORPORATED HEREIN BY REFERENCE SHALL HAVE THE MEANING ASSIGNED
TO SUCH TERMS IN ARTICLE 9 OF THE UNIFORM COMMERCIAL CODE AS ADOPTED IN THE
STATE OF MINNESOTA AS IT MAY BE AMENDED, REVISED, SUPPLEMENTED OR MODIFIED FROM
TIME TO TIME, TO THE EXTENT SUCH OTHER TERMS ARE DEFINED THEREIN.


 


1(C)         SINGULAR/PLURAL, ETC.  UNLESS THE CONTEXT OF THIS AGREEMENT
OTHERWISE CLEARLY REQUIRES, REFERENCES TO THE PLURAL INCLUDE THE SINGULAR, AND
“OR” HAS THE INCLUSIVE MEANING REPRESENTED BY THE PHRASE “AND/OR.”  THE WORDS
“INCLUDE”, “INCLUDES” AND “INCLUDING” SHALL BE DEEMED TO BE FOLLOWED BY THE
PHRASE “WITHOUT LIMITATION.”   THE WORDS “HEREOF,” “HEREIN,” “HEREUNDER,” AND
SIMILAR TERMS IN THIS AGREEMENT REFER TO THIS AGREEMENT AS A WHOLE AND NOT TO
ANY PARTICULAR PROVISION OF THIS AGREEMENT.  REFERENCES TO SECTIONS ARE
REFERENCES TO SECTIONS IN THIS AMENDED AND RESTATED PLEDGE AGREEMENT UNLESS
OTHERWISE PROVIDED.

 

2

--------------------------------------------------------------------------------



 


SECTION 2.          PLEDGE.  AS SECURITY FOR THE PAYMENT AND PERFORMANCE OF ALL
OF THE OBLIGATIONS, THE PLEDGOR HEREBY PLEDGES AND GRANTS TO THE SECURED PARTY,
FOR THE RATABLE BENEFIT OF THE SECURED PARTY AND THE LENDERS, A SECURITY
INTEREST (THE “SECURITY INTEREST”) IN THE FOLLOWING, INCLUDING ANY SECURITIES
ACCOUNT CONTAINING A SECURITIES ENTITLEMENT WITH RESPECT TO THE FOLLOWING (THE
“COLLATERAL”):

 


2(A)      THE PLEDGED SHARES AND THE CERTIFICATES REPRESENTING THE PLEDGED
SHARES, AND ALL DIVIDENDS, CASH, INSTRUMENTS AND OTHER PROPERTY FROM TIME TO
TIME RECEIVED, RECEIVABLE OR OTHERWISE DISTRIBUTED IN RESPECT OF OR IN EXCHANGE
FOR ANY OR ALL OF THE PLEDGED SHARES.


 


2(B)      ALL ADDITIONAL EQUITY INTERESTS OF ANY ISSUER OF THE PLEDGED SHARES
FROM TIME TO TIME ACQUIRED BY THE PLEDGOR IN ANY MANNER, AND THE CERTIFICATES
REPRESENTING SUCH ADDITIONAL SHARES, AND ALL DIVIDENDS, CASH, INSTRUMENTS AND
OTHER PROPERTY FROM TIME TO TIME RECEIVED, RECEIVABLE OR OTHERWISE DISTRIBUTED
IN RESPECT OF OR IN EXCHANGE FOR ANY OR ALL OF SUCH SHARES.

 


2(C)      ALL PROCEEDS OF ANY AND ALL OF THE FOREGOING  (INCLUDING PROCEEDS THAT
CONSTITUTE PROPERTY OF TYPES DESCRIBED ABOVE).

 


SECTION 3.          DELIVERY OF COLLATERAL.  ALL CERTIFICATES AND INSTRUMENTS
REPRESENTING OR EVIDENCING THE PLEDGED SHARES WHICH HAVE NOT BEEN PREVIOUSLY
DELIVERED TO THE SECURED PARTY SHALL BE DELIVERED TO THE SECURED PARTY
CONTEMPORANEOUSLY WITH THE EXECUTION OF THIS AGREEMENT.  ALL CERTIFICATES AND
INSTRUMENTS REPRESENTING OR EVIDENCING COLLATERAL RECEIVED BY THE PLEDGOR AFTER
THE EXECUTION OF THIS AGREEMENT SHALL BE DELIVERED TO THE SECURED PARTY PROMPTLY
UPON THE PLEDGOR’S RECEIPT THEREOF.  ALL SUCH CERTIFICATES AND INSTRUMENTS SHALL
BE HELD BY OR ON BEHALF OF THE SECURED PARTY PURSUANT HERETO AND SHALL BE IN
SUITABLE FORM FOR TRANSFER BY DELIVERY, OR SHALL BE ACCOMPANIED BY DULY EXECUTED
INSTRUMENTS OF TRANSFER OR ASSIGNMENT IN BLANK, ALL IN FORM AND SUBSTANCE
SATISFACTORY TO THE SECURED PARTY.  WITH RESPECT TO ALL PLEDGED SHARES
CONSISTING OF UNCERTIFICATED SECURITIES, BOOK-ENTRY SECURITIES OR SECURITIES
ENTITLEMENTS, THE PLEDGOR SHALL EITHER (A) EXECUTE AND DELIVER, AND CAUSE ANY
NECESSARY ISSUERS OR SECURITIES INTERMEDIARIES TO EXECUTE AND DELIVER, CONTROL
AGREEMENTS IN FORM AND SUBSTANCE SATISFACTORY TO THE SECURED PARTY COVERING SUCH
PLEDGED SHARES, OR (B) CAUSE SUCH PLEDGED SHARES TO BE TRANSFERRED TO THE NAME
OF THE SECURED PARTY.  THE SECURED PARTY SHALL HAVE THE RIGHT AT ANY TIME,
WHETHER BEFORE OR AFTER AN EVENT OF DEFAULT, TO CAUSE ANY OR ALL OF THE
COLLATERAL TO BE TRANSFERRED OF RECORD INTO THE NAME OF THE SECURED PARTY OR ITS
NOMINEE FOR THE RATABLE BENEFIT OF THE SECURED PARTY AND THE LENDERS (BUT
SUBJECT TO THE RIGHTS OF THE PLEDGOR UNDER SECTION 6) AND TO EXCHANGE
CERTIFICATES REPRESENTING OR EVIDENCING COLLATERAL FOR CERTIFICATES OF SMALLER
OR LARGER DENOMINATIONS.  IF THE COLLATERAL IS IN THE POSSESSION OF A BAILEE,
THE PLEDGOR WILL JOIN WITH THE SECURED PARTY IN NOTIFYING THE BAILEE OF THE
INTEREST OF THE SECURED PARTY AND IN OBTAINING FROM THE BAILEE AN
ACKNOWLEDGEMENT THAT IT HOLD THE COLLATERAL FOR THE BENEFIT OF THE SECURED
PARTY.


 


SECTION 4.          CERTAIN WARRANTIES AND COVENANTS.  THE PLEDGOR MAKES THE
FOLLOWING WARRANTIES AND COVENANTS:


 


4(A)      THE PLEDGOR HAS TITLE TO THE PLEDGED SHARES AND WILL HAVE TITLE TO
EACH OTHER ITEM OF COLLATERAL HEREAFTER ACQUIRED, FREE OF ALL LIENS EXCEPT THE
SECURITY INTEREST AND LIENS PERMITTED BY THE AMENDED AND RESTATED CREDIT
AGREEMENT.


 


4(B)      THE PLEDGOR HAS FULL CORPORATE POWER AND AUTHORITY TO EXECUTE THIS
PLEDGE AGREEMENT, TO PERFORM THE PLEDGOR’S OBLIGATIONS HEREUNDER AND TO SUBJECT
THE COLLATERAL TO THE SECURITY INTEREST CREATED HEREBY

 

3

--------------------------------------------------------------------------------



 


4(C)      NO FINANCING STATEMENT COVERING ALL OR ANY PART OF THE COLLATERAL IS
ON FILE IN ANY PUBLIC OFFICE (EXCEPT FOR ANY FINANCING STATEMENTS FILED BY THE
SECURED PARTY).


 


4(D)      THE PLEDGED SHARES HAVE BEEN DULY AUTHORIZED AND VALIDLY ISSUED BY THE
ISSUER THEREOF AND ARE FULLY PAID AND NON-ASSESSABLE.  THE CERTIFICATES
REPRESENTING THE PLEDGED SHARES ARE GENUINE.  THE PLEDGED SHARES ARE NOT SUBJECT
TO ANY OFFSET OR SIMILAR RIGHT OR CLAIM OF THE ISSUERS THEREOF.


 


4(E)      THE PLEDGED SHARES CONSTITUTE THE PERCENTAGE OF THE ISSUED AND
OUTSTANDING SHARES OF STOCK OF THE RESPECTIVE ISSUERS THEREOF INDICATED ON
SCHEDULE I (IF ANY SUCH PERCENTAGE IS SO INDICATED).


 


4(F)       THE PLEDGOR’S FEDERAL TAX IDENTIFICATION NUMBER AND ORGANIZATIONAL
IDENTIFICATION NUMBER ARE SET FORTH ON THE SIGNATURE PAGE OF THIS AGREEMENT.


 


SECTION 5.          FURTHER ASSURANCES. THE PLEDGOR AGREES THAT AT ANY TIME AND
FROM TIME TO TIME, AT THE EXPENSE OF THE PLEDGOR, THE PLEDGOR WILL PROMPTLY
EXECUTE AND DELIVER ALL FURTHER INSTRUMENTS AND DOCUMENTS, AND TAKE ALL FURTHER
ACTION, THAT MAY BE NECESSARY OR THAT THE SECURED PARTY MAY REASONABLY REQUEST,
IN ORDER TO PERFECT AND PROTECT THE SECURITY INTEREST OR TO ENABLE THE SECURED
PARTY TO EXERCISE AND ENFORCE ITS RIGHTS AND REMEDIES HEREUNDER WITH RESPECT TO
ANY COLLATERAL (BUT ANY FAILURE TO REQUEST OR ASSURE THAT THE PLEDGOR EXECUTE
AND DELIVER SUCH INSTRUMENTS OR DOCUMENTS OR TO TAKE SUCH ACTION SHALL NOT
AFFECT OR IMPAIR THE VALIDITY, SUFFICIENCY OR ENFORCEABILITY OF THIS AGREEMENT
AND THE SECURITY INTEREST, REGARDLESS OF WHETHER ANY SUCH ITEM WAS OR WAS NOT
EXECUTED AND DELIVERED OR ACTION TAKEN IN A SIMILAR CONTEXT OR ON A PRIOR
OCCASION).


 


SECTION 6.          VOTING RIGHTS; DIVIDENDS; ETC.

 


6(A)      SUBJECT TO PARAGRAPH (D) OF THIS SECTION 6, THE PLEDGOR SHALL BE
ENTITLED TO EXERCISE OR REFRAIN FROM EXERCISING ANY AND ALL VOTING AND OTHER
CONSENSUAL RIGHTS PERTAINING TO THE PLEDGED SHARES OR ANY OTHER STOCK THAT
BECOMES PART OF THE COLLATERAL OR ANY PART THEREOF FOR ANY PURPOSE NOT
INCONSISTENT WITH THE TERMS OF THIS AGREEMENT OR THE CREDIT AGREEMENT; PROVIDED,
HOWEVER, THAT THE PLEDGOR SHALL NOT EXERCISE OR REFRAIN FROM EXERCISING ANY SUCH
RIGHT IF SUCH ACTION COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT ON THE VALUE OF THE COLLATERAL OR ANY MATERIAL PART THEREOF AS SUCH
(WHICH SHALL NOT BE DEEMED, FOR PURPOSES OF THIS SECTION 6, TO INCLUDE ACTIONS
WHICH EFFECT OR MAY EFFECT THE UNDERLYING VALUE OF THE RESPECTIVE ISSUER
THEREOF,  SUCH AS ACTIONS TO APPROVE A MERGER, STATUTORY EXCHANGE OR ASSET
DISPOSITION NOT PROHIBITED BY THE CREDIT AGREEMENT AND ACTIONS TO ELECT
DIRECTORS).


 


6(B)      SUBJECT TO PARAGRAPH (E) OF THIS SECTION 6, THE PLEDGOR SHALL BE
ENTITLED TO RECEIVE, RETAIN, AND USE IN ANY MANNER NOT PROHIBITED BY THE CREDIT
AGREEMENT ANY AND ALL DIVIDENDS PAID IN RESPECT OF THE COLLATERAL.


 


6(C)      THE SECURED PARTY SHALL EXECUTE AND DELIVER (OR CAUSE TO BE EXECUTED
AND DELIVERED) TO THE PLEDGOR ALL SUCH PROXIES AND OTHER INSTRUMENTS AS THE
PLEDGOR MAY REASONABLY REQUEST FOR THE PURPOSE OF ENABLING THE PLEDGOR TO
EXERCISE THE VOTING AND OTHER RIGHTS THAT  IT IS ENTITLED TO EXERCISE PURSUANT
TO SECTION 6(A) HEREOF AND TO RECEIVE THE DIVIDENDS THAT IT IS AUTHORIZED TO
RECEIVE AND RETAIN PURSUANT TO SECTION 6(B) HEREOF.


 


6(D)      UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF ANY EVENT OF
DEFAULT, THE SECURED PARTY SHALL HAVE THE RIGHT IN ITS SOLE DISCRETION, AND THE
PLEDGOR SHALL EXECUTE AND

 

4

--------------------------------------------------------------------------------



 


DELIVER ALL SUCH PROXIES AND OTHER INSTRUMENTS AS MAY BE NECESSARY OR
APPROPRIATE TO GIVE EFFECT TO SUCH RIGHT, TO TERMINATE ALL RIGHTS OF THE PLEDGOR
TO EXERCISE OR REFRAIN FROM EXERCISING THE VOTING AND OTHER CONSENSUAL RIGHTS
THAT IT WOULD OTHERWISE BE ENTITLED TO EXERCISE PURSUANT TO SECTION 6(A) HEREOF,
AND ALL SUCH RIGHTS SHALL THEREUPON BECOME VESTED IN THE SECURED PARTY WHO SHALL
THEREUPON HAVE THE SOLE RIGHT TO EXERCISE OR REFRAIN FROM EXERCISING SUCH VOTING
AND OTHER CONSENSUAL RIGHTS; PROVIDED, HOWEVER, THAT THE SECURED PARTY SHALL NOT
BE DEEMED TO POSSESS OR HAVE CONTROL OVER ANY VOTING RIGHTS WITH RESPECT TO ANY
COLLATERAL (AND THE PLEDGOR SHALL HAVE NO OBLIGATION TO EXECUTE OR DELIVER ANY
PROXIES OR OTHER INSTRUMENTS) UNLESS AND UNTIL THE SECURED PARTY HAS GIVEN
WRITTEN NOTICE TO THE PLEDGOR THAT ANY FURTHER EXERCISE OF SUCH VOTING RIGHTS BY
THE PLEDGOR IS PROHIBITED AND THAT THE SECURED PARTY AND/OR ITS ASSIGNS WILL
HENCEFORTH EXERCISE SUCH VOTING RIGHTS; AND PROVIDED, FURTHER, THAT NEITHER THE
REGISTRATION OF ANY ITEM OF COLLATERAL IN THE SECURED PARTY’S NAME NOR THE
EXERCISE OF ANY VOTING RIGHTS WITH RESPECT THERETO SHALL BE DEEMED TO CONSTITUTE
A RETENTION BY THE SECURED PARTY OF ANY SUCH COLLATERAL IN SATISFACTION OF THE
OBLIGATIONS OR ANY PART THEREOF.


 


6(E)      UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF ANY EVENT OF
DEFAULT, WITHOUT NOTICE FROM THE SECURED PARTY:

 

(I)            ALL RIGHTS OF THE PLEDGOR TO RECEIVE THE DIVIDENDS THAT IT WOULD
OTHERWISE BE AUTHORIZED TO RECEIVE AND RETAIN PURSUANT TO SECTION 6 (B) HEREOF
SHALL CEASE, AND ALL SUCH RIGHTS SHALL THEREUPON BECOME VESTED IN THE SECURED
PARTY, FOR THE RATABLE BENEFIT OF THE SECURED PARTY AND THE LENDERS, WHO SHALL
THEREUPON HAVE THE SOLE RIGHT TO RECEIVE AND HOLD SUCH DIVIDENDS AS COLLATERAL,
AND

 

(II)           ALL PAYMENTS OF DIVIDENDS THAT ARE RECEIVED BY THE PLEDGOR
CONTRARY TO THE PROVISIONS OF PARAGRAPH (I) OF THIS SECTION 6 (E) SHALL BE
RECEIVED IN TRUST FOR THE BENEFIT OF THE SECURED PARTY, SHALL BE SEGREGATED FROM
OTHER FUNDS OF THE PLEDGOR AND SHALL BE FORTHWITH PAID OVER TO THE SECURED PARTY
AS COLLATERAL IN THE SAME FORM AS SO RECEIVED (WITH ANY NECESSARY INDORSEMENT).

 


SECTION 7.          TRANSFERS AND OTHER LIENS; ADDITIONAL SHARES.


 


7(A)      EXCEPT AS MAY BE PERMITTED BY THE CREDIT AGREEMENT, THE PLEDGOR AGREES
THAT IT WILL NOT (I) SELL, ASSIGN (BY OPERATION OF LAW OR OTHERWISE) OR
OTHERWISE DISPOSE OF, OR GRANT ANY OPTION WITH RESPECT TO, ANY OF THE
COLLATERAL, OR (II) CREATE OR PERMIT TO EXIST ANY LIEN, UPON OR WITH RESPECT TO
ANY OF THE COLLATERAL.  UPON ANY SALE, ASSIGNMENT OR OTHER DISPOSITION OF ANY OF
THE COLLATERAL PERMITTED BY THE AMENDED AND RESTATED CREDIT AGREEMENT, SUCH
COLLATERAL SHALL BE CONSIDERED, AUTOMATICALLY AND WITHOUT ANY FURTHER ACTION ON
THE PART OF THE PLEDGOR OR THE SECURED PARTY, TO BE RELEASED FROM THE SECURITY
INTEREST, THE SECURED PARTY SHALL RETURN TO THE PLEDGOR SUCH COLLATERAL IF THEN
IN ITS POSSESSION (TOGETHER WITH ALL RELATED INSTRUMENTS OF TRANSFER AND
ASSIGNMENTS IN BLANK), AND THE SECURED PARTY SHALL, UPON THE REQUEST AND AT THE
EXPENSE OF THE PLEDGOR, THEREAFTER PROMPTLY EXECUTE AND DELIVER TO THE PLEDGOR
SUCH DOCUMENTS AS THE PLEDGOR SHALL REASONABLY REQUEST EVIDENCING SUCH RELEASE,
INCLUDING COMPLETE OR PARTIAL (AS APPROPRIATE) RELEASES OF RELEVANT FINANCING
STATEMENTS.


 


7(B)      THE PLEDGOR AGREES THAT IT WILL (I) CAUSE EACH ISSUER OF THE PLEDGED
SHARES THAT IT CONTROLS NOT TO ISSUE ANY STOCK OR OTHER SECURITIES IN ADDITION
TO OR IN SUBSTITUTION FOR THE PLEDGED SHARES ISSUED BY SUCH ISSUER, EXCEPT TO
THE PLEDGOR, AND (II) PLEDGE HEREUNDER, IMMEDIATELY UPON ITS ACQUISITION
(DIRECTLY OR INDIRECTLY) THEREOF, ANY AND ALL ADDITIONAL SHARES OF STOCK OR
OTHER SECURITIES OF EACH ISSUER OF THE PLEDGED SHARES.

 

5

--------------------------------------------------------------------------------



 


SECTION 8.          SECURED PARTY APPOINTED ATTORNEY-IN-FACT.  THE PLEDGOR
HEREBY APPOINTS THE SECURED PARTY THE PLEDGOR’S ATTORNEY-IN-FACT, WITH FULL
AUTHORITY IN THE PLACE AND STEAD OF SUCH PLEDGOR AND IN THE NAME OF SUCH PLEDGOR
OR OTHERWISE, FROM TIME TO TIME IN THE SECURED PARTY’S GOOD-FAITH DISCRETION, TO
TAKE ANY ACTION AND TO EXECUTE ANY INSTRUMENT THAT THE SECURED PARTY MAY
REASONABLY BELIEVE NECESSARY OR ADVISABLE TO ACCOMPLISH THE PURPOSES OF THIS
AGREEMENT (SUBJECT TO THE RIGHTS OF THE PLEDGOR UNDER SECTION 6 HEREOF), IN A
MANNER CONSISTENT WITH THE TERMS HEREOF, INCLUDING, WITHOUT LIMITATION (SUBJECT
TO THE RIGHTS OF THE PLEDGOR UNDER SECTION 6 HEREOF), TO RECEIVE, INDORSE AND
COLLECT ALL INSTRUMENTS MADE PAYABLE TO THE PLEDGOR REPRESENTING ANY DIVIDEND OR
OTHER DISTRIBUTION IN RESPECT OF THE COLLATERAL OR ANY PART THEREOF AND TO GIVE
FULL DISCHARGE FOR THE SAME.

 


SECTION 9.          SECURED PARTY MAY PERFORM.  THE PLEDGOR HEREBY AUTHORIZES
THE SECURED PARTY TO FILE FINANCING STATEMENTS WITH RESPECT TO THE COLLATERAL
(INCLUDING FINANCING STATEMENTS CONTAINING A BROADER DESCRIPTION OF THE
COLLATERAL THAN THE DESCRIPTION SET FORTH HEREIN).  IF THE PLEDGOR FAILS TO
PERFORM ANY AGREEMENT CONTAINED HEREIN, THE SECURED PARTY MAY ITSELF PERFORM, OR
CAUSE PERFORMANCE OF, SUCH AGREEMENT, AND THE REASONABLE OUT-OF-POCKET EXPENSES
OF THE SECURED PARTY INCURRED IN CONNECTION THEREWITH SHALL BE PAYABLE BY THE
PLEDGOR UNDER SECTION 14 HEREOF.

 


SECTION 10.        THE SECURED PARTY’S DUTIES.  THE POWERS CONFERRED ON THE
SECURED PARTY HEREUNDER ARE SOLELY TO PROTECT ITS INTEREST IN THE COLLATERAL AND
SHALL NOT IMPOSE ANY DUTY UPON IT TO EXERCISE ANY SUCH POWERS.  THE SECURED
PARTY SHALL BE DEEMED TO HAVE EXERCISED REASONABLE CARE IN THE SAFEKEEPING OF
ANY COLLATERAL IN ITS POSSESSION IF SUCH COLLATERAL IS ACCORDED TREATMENT
SUBSTANTIALLY EQUAL TO THE SAFEKEEPING WHICH THE SECURED PARTY ACCORDS ITS OWN
PROPERTY OF LIKE KIND.  EXCEPT FOR THE SAFEKEEPING OF ANY COLLATERAL IN ITS
POSSESSION, THE ACCOUNTING FOR MONIES AND FOR OTHER PROPERTIES ACTUALLY RECEIVED
BY IT HEREUNDER, AND AS OTHERWISE EXPRESSLY SET FORTH HEREIN, THE SECURED PARTY
SHALL HAVE NO DUTY, AS TO ANY COLLATERAL, AS TO ASCERTAINING OR TAKING ACTION
WITH RESPECT TO CALLS, CONVERSIONS, EXCHANGES, MATURITIES, TENDERS OR OTHER
MATTERS RELATIVE TO ANY COLLATERAL, WHETHER OR NOT THE SECURED PARTY HAS OR IS
DEEMED TO HAVE KNOWLEDGE OF SUCH MATTERS, OR AS TO THE TAKING OF ANY NECESSARY
STEPS TO PRESERVE RIGHTS AGAINST ANY PERSONS OR ANY OTHER RIGHTS PERTAINING TO
ANY COLLATERAL.  THE SECURED PARTY WILL TAKE ACTION IN THE NATURE OF EXCHANGES,
CONVERSIONS, REDEMPTION, TENDERS AND THE LIKE REQUESTED IN WRITING BY THE
PLEDGOR WITH RESPECT TO ANY OF THE COLLATERAL IN THE SECURED PARTY’S POSSESSION
IF THE SECURED PARTY IN ITS REASONABLE JUDGMENT DETERMINES THAT SUCH ACTION WILL
NOT IMPAIR THE SECURITY INTEREST OR THE VALUE OF THE COLLATERAL, BUT A FAILURE
OF THE SECURED PARTY TO COMPLY WITH ANY SUCH REQUEST SHALL NOT OF ITSELF BE
DEEMED A FAILURE TO EXERCISE REASONABLE CARE.

 


SECTION 11.        DEFAULT.  EACH OF THE FOLLOWING OCCURRENCES SHALL CONSTITUTE
AN EVENT OF DEFAULT UNDER THIS AGREEMENT:  (A) THE PLEDGOR SHALL FAIL TO COMPLY
WITH ANY AGREEMENT, COVENANT OR TERM CONTAINED IN SECTION 5 OR 14 OF THIS
AGREEMENT AND SUCH FAILURE TO COMPLY SHALL CONTINUE FOR THIRTY (30) CALENDAR
DAYS AFTER WHICHEVER OF THE FOLLOWING DATES IS THE EARLIEST:  (I) THE DATE THE
PLEDGOR GIVES NOTICE OF SUCH FAILURE TO THE SECURED PARTY, (II) THE DATE THE
PLEDGOR SHOULD HAVE GIVEN NOTICE OF SUCH FAILURE TO THE SECURED PARTY PURSUANT
TO SECTION 10.1.6 OF THE AMENDED AND RESTATED CREDIT AGREEMENT, AND (III) THE
DATE THE SECURED PARTY GIVES NOTICE OF SUCH FAILURE TO THE PLEDGOR; OR (B) THE
PLEDGOR SHALL FAIL TO OBSERVE OR PERFORM ANY COVENANT OR AGREEMENT APPLICABLE TO
THE PLEDGOR UNDER THIS AGREEMENT NOT SPECIFIED IN CLAUSE (A), ABOVE; OR (C) ANY
REPRESENTATION OR WARRANTY MADE BY THE PLEDGOR IN THIS AGREEMENT OR IN ANY
FINANCIAL STATEMENTS, REPORTS OR CERTIFICATES HEREWITH OR AT ANY TIME HEREAFTER
SUBMITTED BY OR ON BEHALF OF THE PLEDGOR TO THE SECURED PARTY PURSUANT TO THIS
AGREEMENT SHALL PROVE TO HAVE BEEN FALSE OR MISLEADING IN ANY MATERIAL RESPECT
WHEN MADE; OR (D) ANY EVENT OF DEFAULT SHALL OCCUR UNDER THE AMENDED AND
RESTATED CREDIT AGREEMENT.

 


SECTION 12.        REMEDIES UPON DEFAULT.  IF ANY EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING:


 

6

--------------------------------------------------------------------------------



 


12(A)    THE SECURED PARTY MAY EXERCISE IN RESPECT OF THE COLLATERAL, IN
ADDITION TO OTHER RIGHTS AND REMEDIES PROVIDED FOR HEREIN OR OTHERWISE AVAILABLE
TO IT, ALL THE RIGHTS AND REMEDIES OF A SECURED PARTY ON DEFAULT UNDER REVISED
ARTICLE 9 OF THE UNIFORM COMMERCIAL CODE AS ADOPTED IN THE STATE OF MINNESOTA
(THE “CODE”) IN EFFECT AT THAT TIME (WHETHER OR NOT THE CODE THEN APPLIES TO THE
AFFECTED COLLATERAL), AND MAY, WITHOUT NOTICE EXCEPT AS SPECIFIED BELOW, SELL
THE COLLATERAL OR ANY PART THEREOF IN ONE OR MORE PARCELS AT PUBLIC OR PRIVATE
SALE, AT ANY EXCHANGE, BROKER’S BOARD OR AT ANY OF THE SECURED PARTY’S OFFICES
OR ELSEWHERE, FOR CASH, ON CREDIT OR FOR FUTURE DELIVERY, AND UPON SUCH OTHER
TERMS AS ARE COMMERCIALLY REASONABLE.  THE PLEDGOR AGREES THAT, TO THE EXTENT
NOTICE OF SALE SHALL BE REQUIRED BY LAW, AT LEAST TEN DAYS’ PRIOR NOTICE TO THE
PLEDGOR OF THE TIME AND PLACE OF ANY PUBLIC SALE OR THE TIME AFTER WHICH ANY
PRIVATE SALE IS TO BE MADE SHALL CONSTITUTE REASONABLE NOTIFICATION.  THE
SECURED PARTY SHALL NOT BE OBLIGATED TO MAKE ANY SALE OF COLLATERAL REGARDLESS
OF NOTICE OF SALE HAVING BEEN GIVEN.  THE SECURED PARTY MAY ADJOURN ANY PUBLIC
OR PRIVATE SALE FROM TIME TO TIME BY ANNOUNCEMENT AT THE TIME AND PLACE FIXED
THEREFOR, AND SUCH SALE MAY, WITHOUT FURTHER NOTICE, BE MADE AT THE TIME AND
PLACE TO WHICH IT WAS SO ADJOURNED, TO THE EXTENT COMMERCIALLY REASONABLE.  THE
PLEDGOR HEREBY WAIVES ALL REQUIREMENTS OF LAW, IF ANY, RELATING TO THE
MARSHALLING OF ASSETS WHICH WOULD BE APPLICABLE IN CONNECTION WITH THE
ENFORCEMENT BY THE SECURED PARTY OF ITS REMEDIES HEREUNDER, ABSENT THIS WAIVER.

 


12(B)    THE SECURED PARTY MAY NOTIFY ANY PERSON OBLIGATED ON ANY OF THE
COLLATERAL THAT THE SAME HAS BEEN ASSIGNED OR TRANSFERRED TO THE SECURED PARTY
AND THAT THE SAME SHOULD BE PERFORMED AS REQUESTED BY, OR PAID DIRECTLY TO, THE
SECURED PARTY, AS THE CASE MAY BE.  THE PLEDGOR SHALL JOIN IN GIVING SUCH
NOTICE, IF THE SECURED PARTY SO REQUESTS.  THE SECURED PARTY MAY, IN THE SECURED
PARTY’S NAME OR IN THE PLEDGOR’S NAME, DEMAND, SUE FOR, COLLECT OR RECEIVE ANY
MONEY OR PROPERTY AT ANY TIME PAYABLE OR RECEIVABLE ON ACCOUNT OF, OR SECURING,
ANY SUCH COLLATERAL OR GRANT ANY EXTENSION TO, MAKE ANY COMPROMISE OR SETTLEMENT
WITH OR OTHERWISE AGREE TO WAIVE, MODIFY, AMEND OR CHANGE THE OBLIGATION OF ANY
SUCH PERSON.


 


12(C)    ANY CASH HELD BY THE SECURED PARTY AS COLLATERAL AND ALL CASH PROCEEDS
RECEIVED BY THE SECURED PARTY IN RESPECT OF ANY SALE OF, COLLECTION FROM, OR
OTHER REALIZATION UPON ALL OR ANY PART OF THE COLLATERAL MAY, IN THE DISCRETION
OF THE SECURED PARTY, BE HELD BY THE SECURED PARTY AS COLLATERAL FOR, OR THEN OR
AT ANY TIME THEREAFTER BE APPLIED IN WHOLE OR IN PART BY THE SECURED PARTY
AGAINST, ALL OR ANY PART OF THE OBLIGATIONS (INCLUDING ANY EXPENSES OF THE
SECURED PARTY PAYABLE PURSUANT TO SECTION 13 HEREOF).


 


SECTION 13.        WAIVER OF CERTAIN CLAIMS.  THE PLEDGOR ACKNOWLEDGES THAT
BECAUSE OF PRESENT OR FUTURE CIRCUMSTANCES, A QUESTION MAY ARISE UNDER THE
SECURITIES ACT OF 1933, AS FROM TIME TO TIME AMENDED (THE “SECURITIES ACT”),
WITH RESPECT TO ANY DISPOSITION OF THE COLLATERAL PERMITTED HEREUNDER.  THE
PLEDGOR UNDERSTANDS THAT COMPLIANCE WITH THE SECURITIES ACT MAY VERY STRICTLY
LIMIT THE COURSE OF CONDUCT OF THE SECURED PARTY IF THE SECURED PARTY WERE TO
ATTEMPT TO DISPOSE OF ALL OR ANY PORTION OF THE COLLATERAL AND MAY ALSO LIMIT
THE EXTENT TO WHICH OR THE MANNER IN WHICH ANY SUBSEQUENT TRANSFEREE OF THE
COLLATERAL OR ANY PORTION THEREOF MAY DISPOSE OF THE SAME.  THERE MAY BE OTHER
LEGAL RESTRICTIONS OR LIMITATIONS AFFECTING THE SECURED PARTY IN ANY ATTEMPT TO
DISPOSE OF ALL OR ANY PORTION OF THE COLLATERAL UNDER THE APPLICABLE BLUE SKY OR
OTHER SECURITIES LAWS OR SIMILAR LAWS ANALOGOUS IN PURPOSE OR EFFECT.  THE
SECURED PARTY MAY BE COMPELLED TO RESORT TO ONE OR MORE PRIVATE SALES TO A
RESTRICTED GROUP OF PURCHASERS WHO WILL BE OBLIGED TO AGREE, AMONG OTHER THINGS,
TO ACQUIRE SUCH COLLATERAL FOR THEIR OWN ACCOUNT FOR INVESTMENT ONLY AND NOT TO
ENGAGE IN A DISTRIBUTION OR RESALE THEREOF IN VIOLATION OF THE SECURITIES ACT. 
THE PLEDGOR AGREES THAT THE SECURED PARTY SHALL NOT INCUR ANY LIABILITY, AND ANY
LIABILITY OF THE PLEDGOR FOR ANY DEFICIENCY SHALL NOT BE IMPAIRED, AS A RESULT
OF THE SALE OF THE COLLATERAL OR ANY PORTION THEREOF AT ANY SUCH PRIVATE SALE IN
A MANNER THAT IS COMMERCIALLY REASONABLE (WITHIN THE MEANING OF SECTION 9-610 OF
THE UNIFORM COMMERCIAL CODE). 


 

7

--------------------------------------------------------------------------------



 


THE PLEDGOR HEREBY WAIVES ANY CLAIMS AGAINST THE SECURED PARTY ARISING BY REASON
OF THE FACT THAT THE PRICE AT WHICH THE COLLATERAL MAY HAVE BEEN SOLD AT SUCH
SALE WAS LESS THAN THE PRICE THAT MIGHT HAVE BEEN OBTAINED AT A PUBLIC SALE OR
WAS LESS THAN THE AGGREGATE AMOUNT OF THE OBLIGATIONS, EVEN IF THE SECURED PARTY
SHALL ACCEPT THE FIRST OFFER RECEIVED AND DOES NOT OFFER ANY PORTION OF THE
COLLATERAL TO MORE THAN ONE POSSIBLE PURCHASER.  THE PLEDGOR FURTHER AGREES THAT
THE SECURED PARTY HAS NO OBLIGATION TO DELAY SALE OF ANY COLLATERAL FOR THE
PERIOD OF TIME NECESSARY TO PERMIT THE ISSUER OF SUCH COLLATERAL TO QUALIFY OR
REGISTER SUCH COLLATERAL FOR PUBLIC SALE UNDER THE SECURITIES ACT, APPLICABLE
BLUE SKY LAWS AND OTHER APPLICABLE STATE AND FEDERAL SECURITIES LAWS, EVEN IF
SAID ISSUER WOULD AGREE TO DO SO.  WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, THE PROVISIONS OF THIS SECTION WOULD APPLY IF, FOR EXAMPLE, THE
SECURED PARTY WERE TO PLACE ALL OR ANY PORTION OF THE COLLATERAL FOR PRIVATE
PLACEMENT BY AN INVESTMENT BANKING FIRM, OR IF SUCH INVESTMENT BANKING FIRM
PURCHASED ALL OR ANY PORTION OF THE COLLATERAL FOR ITS OWN ACCOUNT, OR IF THE
SECURED PARTY PLACED ALL OR ANY PORTION OF THE COLLATERAL PRIVATELY WITH A
PURCHASER OR PURCHASERS.


 


SECTION 14.        COSTS AND EXPENSES; INDEMNITY.  THE PLEDGOR WILL PAY OR
REIMBURSE THE SECURED PARTY ON DEMAND FOR ALL REASONABLE OUT-OF-POCKET EXPENSES
(INCLUDING IN EACH CASE ALL FILING AND RECORDING FEES AND TAXES AND ALL
REASONABLE FEES AND EXPENSES OF COUNSEL AND OF ANY EXPERTS AND AGENTS) INCURRED
BY THE SECURED PARTY OR ANY LENDER IN CONNECTION WITH THE CREATION, PERFECTION,
PROTECTION, SATISFACTION, FORECLOSURE OR ENFORCEMENT OF THE SECURITY INTEREST
AND THE PREPARATION, ADMINISTRATION, CONTINUANCE, AMENDMENT OR ENFORCEMENT OF
THIS AGREEMENT, AND ALL SUCH COSTS AND EXPENSES SHALL BE PART OF THE OBLIGATIONS
SECURED BY THE SECURITY INTEREST.  THE PLEDGOR SHALL INDEMNIFY AND HOLD THE
SECURED PARTY AND EACH LENDER HARMLESS FROM AND AGAINST ANY AND ALL CLAIMS,
LOSSES AND LIABILITIES (INCLUDING REASONABLE ATTORNEYS’ FEES) GROWING OUT OF OR
RESULTING FROM THIS AGREEMENT (INCLUDING ENFORCEMENT OF THIS AGREEMENT) OR THE
SECURED PARTY’S OR ANY LENDER’S ACTIONS PURSUANT HERETO, EXCEPT CLAIMS, LOSSES
OR LIABILITIES RESULTING FROM THE SECURED PARTY’S OR SUCH LENDER’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT AS DETERMINED BY A FINAL JUDGMENT OF A COURT OF
COMPETENT JURISDICTION.  ANY LIABILITY OF THE PLEDGOR TO INDEMNIFY AND HOLD THE
SECURED PARTY OR EACH LENDER HARMLESS PURSUANT TO THE PRECEDING SENTENCE SHALL
BE PART OF THE OBLIGATIONS SECURED BY THE SECURITY INTEREST.  THE OBLIGATIONS OF
THE PLEDGOR UNDER THIS SECTION SHALL SURVIVE ANY TERMINATION OF THIS AGREEMENT.


 


SECTION 15.        WAIVERS AND AMENDMENTS; REMEDIES.  THIS AGREEMENT CAN BE
WAIVED, MODIFIED, AMENDED, TERMINATED OR DISCHARGED, AND THE SECURITY INTEREST
CAN BE RELEASED, ONLY EXPLICITLY IN A WRITING SIGNED BY THE SECURED PARTY (AND,
IN THE CASE OF A MODIFICATION OR AMENDMENT, BY THE PLEDGOR).  A WAIVER SO SIGNED
SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE SPECIFIC PURPOSE
GIVEN.  MERE DELAY OR FAILURE TO ACT SHALL NOT PRECLUDE THE EXERCISE OR
ENFORCEMENT OF ANY RIGHTS AND REMEDIES AVAILABLE TO THE SECURED PARTY.  ALL
RIGHTS AND REMEDIES OF THE SECURED PARTY SHALL BE CUMULATIVE AND MAY BE
EXERCISED SINGLY IN ANY ORDER OR SEQUENCE, OR CONCURRENTLY, AT THE SECURED
PARTY’S OPTION, AND THE EXERCISE OR ENFORCEMENT OF ANY SUCH RIGHT OR REMEDY
SHALL NEITHER BE A CONDITION TO NOR BAR THE EXERCISE OR ENFORCEMENT OF ANY
OTHER.


 


SECTION 16.        NOTICES.  ANY NOTICE OR OTHER COMMUNICATION TO ANY PARTY IN
CONNECTION WITH THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE SENT BY MANUAL
DELIVERY, FACSIMILE TRANSMISSION, OVERNIGHT COURIER OR UNITED STATES MAIL
(POSTAGE PREPAID) ADDRESSED TO SUCH PARTY AT THE ADDRESS SPECIFIED ON THE
SIGNATURE PAGE HEREOF, OR AT SUCH OTHER ADDRESS AS SUCH PARTY SHALL HAVE
SPECIFIED TO THE OTHER PARTY HERETO IN WRITING.  ALL PERIODS OF NOTICE SHALL BE
MEASURED FROM THE DATE OF DELIVERY THEREOF IF MANUALLY DELIVERED, FROM THE DATE
OF SENDING THEREOF IF SENT BY FACSIMILE TRANSMISSION, FROM THE FIRST BUSINESS
DAY AFTER THE DATE OF SENDING IF SENT BY OVERNIGHT COURIER, OR FROM FOUR DAYS
AFTER THE DATE OF MAILING IF MAILED.


 

8

--------------------------------------------------------------------------------



 


SECTION 17.        PLEDGOR ACKNOWLEDGEMENTS.  THE PLEDGOR HEREBY ACKNOWLEDGES
THAT (A) THE PLEDGOR HAS BEEN ADVISED BY COUNSEL IN THE NEGOTIATION, EXECUTION
AND DELIVERY OF THIS AGREEMENT, (B) THE SECURED PARTY HAS NO FIDUCIARY
RELATIONSHIP TO THE PLEDGOR, THE RELATIONSHIP BEING SOLELY THAT OF DEBTOR AND
CREDITOR, AND (C) NO JOINT VENTURE EXISTS BETWEEN THE PLEDGOR OR THE SECURED
PARTY.

 


SECTION 18.        CONTINUING SECURITY INTEREST; ASSIGNMENTS UNDER CREDIT
AGREEMENT.  THIS AGREEMENT SHALL CREATE A CONTINUING SECURITY INTEREST IN THE
COLLATERAL AND SHALL (A) REMAIN IN FULL FORCE AND EFFECT UNTIL THE PAYMENT IN
FULL OF THE OBLIGATIONS AND THE EXPIRATION OF THE OBLIGATION, IF ANY, OF THE
SECURED PARTY AND THE LENDERS TO EXTEND CREDIT AND CERTAIN OTHER ACCOMMODATIONS
TO THE LOAN PARTIES UNDER THE AMENDED AND RESTATED CREDIT AGREEMENT, (B) BE
BINDING UPON THE PLEDGOR, ITS SUCCESSORS AND ASSIGNS, AND (C) INURE, TOGETHER
WITH THE RIGHTS AND REMEDIES OF THE SECURED PARTY HEREUNDER, TO THE BENEFIT OF,
AND BE ENFORCEABLE BY, THE SECURED PARTY, THE LENDERS AND THEIR SUCCESSORS,
TRANSFEREES AND ASSIGNS.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING
CLAUSE (C), THE SECURED PARTY MAY ASSIGN OR OTHERWISE TRANSFER ALL OR ANY
PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THE CREDIT AGREEMENT TO ANY OTHER
PERSON TO THE EXTENT AND IN THE MANNER PROVIDED IN THE CREDIT AGREEMENT, AND MAY
SIMILARLY TRANSFER ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS PLEDGE AGREEMENT
TO SUCH PERSONS.


 


SECTION 19.        TERMINATION OF SECURITY INTEREST.  UPON PAYMENT IN FULL OF
THE OBLIGATIONS AND THE EXPIRATION OF ANY OBLIGATION OF THE SECURED PARTY AND
THE LENDERS TO EXTEND CREDIT AND CERTAIN OTHER ACCOMMODATIONS TO THE LOAN
PARTIES UNDER THE AMENDED AND RESTATED CREDIT AGREEMENT, THE SECURITY INTEREST
GRANTED HEREBY SHALL TERMINATE AND ALL RIGHTS TO THE COLLATERAL SHALL REVERT TO
THE PLEDGOR.  UPON ANY SUCH TERMINATION, THE SECURED PARTY WILL RETURN TO THE
PLEDGOR SUCH OF THE COLLATERAL AS SHALL NOT HAVE BEEN SOLD OR OTHERWISE APPLIED
PURSUANT TO THE TERMS HEREOF (TOGETHER WITH ALL RELATED INSTRUMENTS OF TRANSFER
AND ASSIGNMENTS IN BLANK) AND EXECUTE AND DELIVER TO THE PLEDGOR SUCH DOCUMENTS
AS THE PLEDGOR SHALL REASONABLY REQUEST TO EVIDENCE SUCH TERMINATION.  ANY
REVERSION OR RETURN OF THE COLLATERAL UPON TERMINATION OF THIS AGREEMENT AND ANY
INSTRUMENTS OF TRANSFER OR TERMINATION SHALL BE AT THE EXPENSE OF THE PLEDGOR
AND SHALL BE WITHOUT WARRANTY BY, OR RECOURSE ON, THE SECURED PARTY OR ANY
LENDER.  AS USED IN THIS SECTION, “PLEDGOR” INCLUDES ANY ASSIGNS OF PLEDGOR, ANY
PERSON HOLDING A SUBORDINATE SECURITY INTEREST IN ANY PART OF THE COLLATERAL OR
WHOEVER ELSE MAY BE LAWFULLY ENTITLED TO ANY PART OF THE COLLATERAL.


 


SECTION 20.        GOVERNING LAW AND CONSTRUCTION.  THE VALIDITY, CONSTRUCTION
AND ENFORCEABILITY OF THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE
OF MINNESOTA, BUT GIVING EFFECT TO FEDERAL LAWS OF THE UNITED STATES APPLICABLE
TO NATIONAL BANKS; PROVIDED, HOWEVER, THAT NO EFFECT SHALL BE GIVEN TO CONFLICT
OF LAWS PRINCIPLES OF THE STATE OF MINNESOTA, EXCEPT TO THE EXTENT THAT THE
VALIDITY OR PERFECTION OF THE SECURITY INTEREST HEREUNDER, OR REMEDIES
HEREUNDER, IN RESPECT OF ANY PARTICULAR COLLATERAL ARE MANDATORILY GOVERNED BY
THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF MINNESOTA.  WHENEVER
POSSIBLE, EACH PROVISION OF THIS AGREEMENT AND ANY OTHER STATEMENT, INSTRUMENT
OR TRANSACTION CONTEMPLATED HEREBY OR RELATING HERETO SHALL BE INTERPRETED IN
SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER SUCH APPLICABLE LAW, BUT, IF ANY
PROVISION OF THIS AGREEMENT OR ANY OTHER STATEMENT, INSTRUMENT OR TRANSACTION
CONTEMPLATED HEREBY OR RELATING HERETO SHALL BE HELD TO BE PROHIBITED OR INVALID
UNDER SUCH APPLICABLE LAW, SUCH PROVISION SHALL BE INEFFECTIVE ONLY TO THE
EXTENT OF SUCH PROHIBITION OR INVALIDITY, WITHOUT INVALIDATING THE REMAINDER OF
SUCH PROVISION OR THE REMAINING PROVISIONS OF THIS AGREEMENT OR ANY OTHER
STATEMENT, INSTRUMENT OR TRANSACTION CONTEMPLATED HEREBY OR RELATING HERETO.

 

9

--------------------------------------------------------------------------------



 


SECTION 21.        CONSENT TO JURISDICTION.  AT THE OPTION OF THE SECURED PARTY,
THIS AGREEMENT MAY BE ENFORCED IN ANY FEDERAL COURT OR MINNESOTA STATE COURT
SITTING IN HENNEPIN COUNTY, MINNESOTA; AND THE PLEDGOR CONSENTS TO THE
JURISDICTION AND VENUE OF ANY SUCH COURT AND WAIVES ANY ARGUMENT THAT VENUE IN
SUCH FORUMS IS NOT CONVENIENT.  IN THE EVENT THE PLEDGOR COMMENCES ANY ACTION IN
ANOTHER JURISDICTION OR VENUE UNDER ANY TORT OR CONTRACT THEORY ARISING DIRECTLY
OR INDIRECTLY FROM THE RELATIONSHIP CREATED BY THIS AGREEMENT, THE SECURED PARTY
AT ITS OPTION SHALL BE ENTITLED TO HAVE THE CASE TRANSFERRED TO ONE OF THE
JURISDICTIONS AND VENUES ABOVE-DESCRIBED, OR IF SUCH TRANSFER CANNOT BE
ACCOMPLISHED UNDER APPLICABLE LAW, TO HAVE SUCH CASE DISMISSED WITHOUT
PREJUDICE.


 


SECTION 22.        WAIVER OF JURY TRIAL.  EACH OF THE PLEDGOR AND THE SECURED
PARTY, BY ITS ACCEPTANCE OF THIS AGREEMENT, IRREVOCABLY WAIVES ANY AND ALL RIGHT
TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 


SECTION 23.        COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER
OF COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE DEEMED AN
ORIGINAL, BUT ALL SUCH COUNTERPARTS TOGETHER SHALL CONSTITUTE BUT ONE AND THE
SAME INSTRUMENT.


SECTION 24.        GENERAL.  ALL REPRESENTATIONS AND WARRANTIES CONTAINED IN
THIS AGREEMENT OR IN ANY OTHER AGREEMENT BETWEEN THE PLEDGOR, THE SECURED PARTY
AND THE LENDERS SHALL SURVIVE THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS
AGREEMENT AND THE CREATION AND PAYMENT OF THE OBLIGATIONS.  THE PLEDGOR WAIVES
NOTICE OF THE ACCEPTANCE OF THIS AGREEMENT BY THE SECURED PARTY.  CAPTIONS IN
THIS AGREEMENT ARE FOR REFERENCE AND CONVENIENCE ONLY AND SHALL NOT AFFECT THE
INTERPRETATION OR MEANING OF ANY PROVISION OF THIS AGREEMENT.


 


SECTION 25.        EXISTING PLEDGE AGREEMENT.  THIS AGREEMENT AMENDS AND
RESTATES IN ITS ENTIRETY THE EXISTING PLEDGE AGREEMENT, PROVIDED THAT THE
OBLIGATIONS OF THE PLEDGOR UNDER THE EXISTING PLEDGE AGREEMENT SHALL CONTINUE
UNDER THIS AGREEMENT UNABATED, AND SHALL NOT IN ANY EVENT BE TERMINATED,
EXTINGUISHED OR ANNULLED, BUT SHALL HEREAFTER BE GOVERNED BY THIS AGREEMENT.

 

[The next page is the signature page.]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Pledgor has caused this Amended and Restated Pledge
Agreement to be duly executed and delivered by its officer thereunto duly
authorized as of the date first above written.

 

 

PLEDGOR:

 

 

 

WINMARK CORPORATION

 

 

 

By:

            /s/ Brett D. Heffes

 

Name:

Brett D. Heffes

 

Title:

Chief Financial Officer and Treasurer

 

 

 

Federal tax identification number: 41-1622691

 

Organizational identification number: MN5Z-841

 

 

 

Address for Pledgor:

 

 

 

Winmark Corporation

 

4200 Dahlberg Drive

 

Suite 100

 

Minneapolis, MN 55422-4837

 

Attention: Vice President and General Counsel

 

Telephone: (763) 520-8500

 

Fax: (763) 520-8410

 

 

 

 

 

Address for the Secured Party:

 

 

 

LaSalle Bank National Association

 

135 South LaSalle Street, Suite 1152

 

Chicago, IL 60603

 

Attention: Quinn Richardson

 

Telephone: (312) 992-2160

 

Facsimile: (312) 904-6546

 

S-1

--------------------------------------------------------------------------------


 

Schedule I
Pledged Stock

 

Pledgor owns 100% of the outstanding capital stock of each of the following:

 

Issuer

 

Class of Stock

 

Certificate
Number

 

Par Value

 

Number of
Outstanding
Shares

 

Wirth Business Credit, Inc.

 

Common

 

02

 

$

.01

 

100

 

Winmark Capital Corporation

 

Common

 

01

 

$

.01

 

100

 

Grow Biz Games, Inc.

 

Common

 

2

 

$

.01

 

1,000

 

 

--------------------------------------------------------------------------------